Supreme Court of Florida
                                    ____________

                                    No. SC17-954
                                    ____________

                  THE BANK OF NEW YORK MELLON, etc.,
                               Petitioner,

                                           vs.

   DIANNE D. GLENVILLE a/k/a DIANE D. GLENVILLE a/k/a DIANE
                     GLENVILLE, et al.,
                         Respondents.

                                  September 6, 2018

CANADY, C.J.

      This case involves a dispute between the former record owners of certain

real property and a subordinate lienholder over surplus funds resulting from a

judicial foreclosure sale of the property. The crux of the dispute is whether the

subordinate lienholder timely filed its claim to the surplus amount under the

provisions of chapter 45, Florida Statutes (2015), governing judicial sales. The

statute requires that a claim to surplus funds be filed within “60 days after the

sale.” The specific issue presented is whether the sixty-day period begins upon the

public auction of the property, the clerk’s issuance of the certificate of title, or

some other event.
      This Court has for review Bank of New York Mellon v. Glenville, 215 So. 3d

1284, 1285 (Fla. 2d DCA 2017), in which the Second District Court of Appeal

concluded that, under section 45.031, the subordinate lienholder’s claim was

untimely because it was not filed within sixty days of the public auction. In so

holding, the Second District certified conflict with Straub v. Wells Fargo Bank,

N.A., 182 So. 3d 878, 881 (Fla. 4th DCA 2016), in which the Fourth District Court

of Appeal concluded that the sixty-day period does not begin until the clerk issues

and files the certificate of title. This Court granted discretionary review based on

the certified conflict. This Court has jurisdiction. See art. V, § 3(b)(4), Fla. Const.

      We conclude that the sixty-day period begins upon the clerk’s issuance of

the certificate of disbursements—something the clerk is tasked with doing “[o]n

filing a certificate of title.” § 45.031(7)(a), Fla. Stat. Section 45.032(3), Florida

Statutes (2015)—which neither Glenville nor Straub considered—makes clear

beyond any doubt that the sixty-day period begins upon issuance of the certificate

of disbursements. Accordingly, we quash Glenville. We also disapprove the

certified conflict case of Straub to the extent the Fourth District held that the sixty-

day period begins upon the issuance of the certificate of title as opposed to the

certificate of disbursements.1


      1. We note that during the most recent legislative session, the Legislature
passed Committee Substitute for Committee Substitute for House Bill 1361.
Among other things, the bill amends sections 45.031 and 45.032, as well as certain

                                          -2-
                                 I. BACKGROUND

      Before presenting the facts and procedural history of Glenville and then

discussing Straub, we provide an overview of the general procedures for judicial

foreclosure sales.

                     Judicial Foreclosure Procedures—Generally

      Section 45.031, Florida Statutes (2015)—titled “Judicial sales procedure”—

as well as certain other sections of the Florida Statutes, address judicial foreclosure

sales and set forth the procedures that “may be followed as an alternative to any

other sale procedure if so ordered by the court.” § 45.031, Fla. Stat. Under section

45.031, the trial court, “[i]n the order or final judgment,” “shall direct the clerk to

sell the property at public sale on a specified day.” § 45.031(1)(a), Fla. Stat. A

notice of sale shall then be published at certain times and shall contain certain

information, including “[t]he time and place of sale.” § 45.031(2), Fla. Stat. The

winning bidder is required to post a deposit “[a]t the time of the sale” and must pay

the remaining balance within a prescribed period. § 45.031(3), Fla. Stat. “After a

sale of the property,” the clerk is required to “promptly file a certificate of sale.”




related sections of the Florida Statutes, to revise (lengthen) the time period within
which subordinate lienholders and other persons must file a claim to the surplus
amount. The bill, which provides for an effective date of July 1, 2019, was signed
by Governor Scott on March 21, 2018. See ch. 2018-71, Laws of Fla. We do not
address this legislation.


                                          -3-
§ 45.031(4), Fla. Stat. “If no objections to the sale are filed within 10 days after

filing the certificate of sale,” the clerk is then required to file a “certificate of title.”

§ 45.031(5), Fla. Stat. Upon the filing of the certificate of title, “the sale shall

stand confirmed.” § 45.031(6), Fla. Stat. “On filing a certificate of title,” the clerk

is then required to disburse the proceeds “in accordance with the order or final

judgment” and file a “certificate of disbursements.” § 45.031(7)(a)-(b), Fla. Stat.

“If there are funds remaining after payment of all disbursements required by the

final judgment of foreclosure and shown on the certificate of disbursements, the

surplus shall be distributed as provided in this section [45.031] and ss. 45.0315-

45.035.” § 45.031(7)(d), Fla. Stat.

       Section 45.031 was amended in 2006 to require that the final judgment of

foreclosure, the notice of sale, and the certificate of disbursements include certain

language informing subordinate lienholders and other persons claiming a right to

any surplus funds that they must file a claim with the clerk of court within “60

days after the sale.” See ch. 2006-175, § 1, at 2, 3, 5, Laws of Fla. (amending

§ 45.031(1)(a), (2)(f), (7)(b), Fla. Stat., respectively). Section 45.031 does not

define “sale” or “60 days after the sale.” But as the cross-references in section

45.031(7)(d) indicate, other sections of chapter 45 also govern surplus funds.

Those other sections include section 45.032, which sets forth detailed requirements

and procedures relating to the disbursement of surplus funds. As addressed more


                                            -4-
fully below, section 45.032 itself prescribes a sixty-day period in the specific

context of the filing of claims for surplus funds—a sixty-day period beginning

upon the issuance of the certificate of disbursements. See § 45.032(3), Fla. Stat.

                          Glenville—the Case on Review

      Respondents, Diane and Mark Glenville, were the defendant property

owners in a foreclosure action. Glenville, 215 So. 3d at 1285 n.1. Petitioner, The

Bank of New York Mellon, f/k/a The Bank of New York, as Successor Trustee to

JPMorgan Chase Bank, N.A., as Trustee on behalf of the Certificateholders of the

CWHEQ, Inc., CWHEQ Revolving Home Equity Loan Trust, Series 2006-D

(Mellon), was the holder of a second mortgage on the property. A first mortgage

on the property was held by JP Morgan Chase, and a third mortgage on the

property was held by Florida Housing Finance Corporation (Florida Housing).

      In May 2014, JP Morgan Chase brought a foreclosure action against the

Glenvilles, seeking to foreclose its interest under the first mortgage. A Final

Judgment of Foreclosure was entered against the Glenvilles on May 28, 2015. The

final judgment set a public auction date of July 2, 2015, and—in accordance with

section 45.031(1)(a), Florida Statutes—included the requisite statement regarding a

potential surplus. The public auction was held on July 2, 2015. The clerk issued

the certificate of sale on July 6, 2015, after the holiday weekend. On July 14,

2015, the clerk issued the certificate of title. And on July 29, 2015, the clerk


                                         -5-
issued the certificate of disbursements, which, in accordance with section

45.031(7)(b), Florida Statutes, included the requisite language regarding surplus

funds. The certificate of disbursements reflected a surplus of $86,093.27.

      On August 4, 2015, Florida Housing filed a claim asserting its right to

$20,573.64 of the surplus amount. On September 1, 2015—sixty-one days after

the public auction—the Glenvilles filed a Verified Claim for Mortgage Foreclosure

Surplus. In their motion, the Glenvilles admitted that Florida Housing’s claim was

timely and requested that the trial court issue an order disbursing $20,573.64 of the

surplus to Florida Housing and the remainder to the Glenvilles. The next day, on

September 2, 2015, Mellon filed a claim asserting its right to the entire surplus

amount. Mellon’s claim was filed more than sixty days after the public auction but

within sixty days of the clerk’s filing of each of the following: the certificate of

sale, the certificate of title, and the certificate of disbursements. No other relevant

claims to the surplus were filed.

      On November 2, 2015, the trial court held a hearing on the parties’

competing claims for the surplus. On November 5, 2015, the trial court issued an

Order to Disburse Surplus Funds, directing the clerk to disburse $20,573.64 of the




                                          -6-
surplus to Florida Housing, and the balance to the Glenvilles.2 The trial court

rejected Mellon’s claim as untimely under section 45.031 because it “was not

submitted within 60 days of the foreclosure sale held on July 2, 2015.” Mellon

appealed to the Second District, arguing “that a foreclosure sale is not complete

until the clerk issues the certificate of sale.” Glenville, 215 So. 3d at 1285. Mellon

thus contended that its claim was timely because it was filed within sixty days of

issuance of the certificate of sale.

      The Second District rejected Mellon’s argument and affirmed the trial

court’s order denying Mellon’s claim for surplus funds. Id. The Second District

primarily focused on section 45.031(7)(b) and concluded that the statutory

provision unambiguously provided that the cutoff for submitting claims for surplus

funds is sixty days from the date of the public auction. Id. at 1285-86. The Second

District observed that section 45.031(7)(b) “only refers to the ‘sale,’ not the

‘certificate of sale,’ ” and then noted that “section 45.031 assigns particular and

distinct meanings to the terms ‘sale’ and ‘certificate of sale’ and does not use them

interchangeably.” Id. at 1286. For example, the Second District noted that section

45.031(4) uses the two terms separately and distinctly in the same sentence. Id.




      2. The trial court’s order reflects a surplus of $90,564.93, as opposed to the
$86,093.27 surplus amount reflected in the certificate of disbursements. The actual
amount of the surplus is not relevant to the legal issue presented in this case.


                                         -7-
Thus, according to the Second District, adopting Mellon’s argument would not

only render section 45.031(4) meaningless but “confuse the meaning of other

subsections of the statute.” Id. The Second District then supported its conclusion

by noting that two of its previous decisions used the public auction “as the start

date for the sixty-day period.” Id. (citing Mathews v. Branch Banking & Tr. Co.,

139 So. 3d 498, 499-500 (Fla. 2d DCA 2014); Dever v. Wells Fargo Bank Nat’l

Ass’n, 147 So. 3d 1045, 1047 (Fla. 2d DCA 2014)).

       The Second District also rejected a separate argument from Mellon that the

sixty-day period should begin from the day the clerk issues the certificate of title.

The Second District concluded that Mellon waived that argument by not raising it

prior to rehearing. Id.3 Nevertheless, the Second District noted that Mellon’s

purportedly waived argument was consistent with the Fourth District’s recent

decision in Straub, which held that the sixty-day cutoff period begins when the

clerk issues and files the certificate of title. Id. at 1287. The Second District then

certified conflict with Straub, while opining that Straub’s construction of the term

“sale” “confuses the meaning of several subsections of section 45.031.” Id. (citing

§ 45.031(1)(a), (2), (3), (5), and (6), Fla. Stat.).




      3. The Second District also rejected Mellon’s reliance on certain cases that
involved “a mortgagor’s right of redemption, which is governed by section
45.0315, not section 45.031.” Glenville, 215 So. 3d at 1287.


                                           -8-
                        Straub—the Certified Conflict Case

      In Straub, the subordinate lienholders filed their claims to the surplus more

than sixty days after the public auction and the filing of the certificate of sale, but

not more than sixty days after the clerk’s filing of the certificate of title. Straub,

182 So. 3d at 880. The trial court determined that the subordinate lienholders’

claims were timely. Id. at 879. On appeal to the Fourth District, the homeowner

argued that the claims were untimely because the sixty-day period in section

45.031 “begins to run when the property is purchased at the auction and the

certificate of sale is filed.” Id. at 880. The Fourth District in Straub rejected the

homeowner’s argument and concluded—without mentioning the certificate of

disbursements—that the sixty-day period begins to run upon the issuance and filing

of the certificate of title. Id. at 881. Straub began by noting that the case presented

“an issue of first impression under today’s version of section 45.031.” Id. at 880.

Straub then looked to Allstate Mortgage Corp. of Florida v. Strasser, 286 So. 2d

201 (Fla. 1973), in which this Court interpreted a previous version of section

45.031. Straub, 182 So. 3d at 880-81.

      In Strasser, this Court interpreted the meaning of the term “sale” in section

45.031(1), Florida Statutes (1971), but in the context of the right of redemption.

Strasser, 286 So. 2d at 201. The statutory language at issue was added in 1971 and

provided as follows: “In cases when a person has an equity of redemption, the


                                          -9-
court shall not specify a time for the redemption, but the person may redeem the

property at any time before the sale.” Id. at 202 (quoting § 45.031(1), Fla. Stat.

(1971)). After a default judgment was entered against the property owner in an

action to foreclose a mechanic’s lien, the property was sold at public auction. Id.

at 201-02. The clerk issued a certificate of sale the day after the auction. Id. at

202. Several days later, before the certificate of title was issued, the circuit court

ordered the clerk to accept the property owner’s payment in redemption. Id. at

202, 203. The corporation that purchased the property at public auction appealed

the trial court’s order. Id. at 202. On appeal, the Third District Court of Appeal

affirmed the trial court, concluding that the Legislature intended the term “sale” to

refer to the actual transfer of ownership that takes place upon the issuance of the

certificate of title. Id. at 202-03. The Third District first noted that the 1971

statutory amendment was in derogation of the common law right to redeem

property up until the entry of an order confirming the sale and thus must be strictly

construed. Id. at 202. The Third District then noted that the Legislature neither

defined the term “sale” nor indicated its intended meaning, so the Third District

looked to various definitions before concluding that the Legislature intended the

term “sale” to refer to the actual transfer of ownership. Id. at 202-03. And the

Third District observed that, under section 45.031(3), Florida Statutes (1971), the

transfer of ownership takes place upon the issuance of the certificate of title. Id. at


                                         - 10 -
203. On review, this Court affirmed the decision of the Third District by quoting

the Third District’s analysis and then concluding that the district court “correctly

interpreted” section 45.031(1), Florida Statutes (1971). Id.

      After reviewing Strasser, the Fourth District in Straub concluded that

Strasser’s reasoning should control the interpretation of the term “sale” in “today’s

version of [section 45.031]”—that is, the transfer of ownership completed upon

filing of the certificate of title. Straub, 182 So. 3d at 881. Straub recognized that

the Legislature had partially superseded Strasser in 1993 by enacting section

45.0315, which codified the right of redemption and provided that the property

could be redeemed at “any time before the later of the filing of a certificate of sale

by the clerk of the court or the time specified in the judgment, order, or decree of

foreclosure.” Id. (quoting § 45.0315, Fla. Stat. (2014)). But Straub concluded that

the Legislature merely “created a specific window for exercising the right of

redemption” and that nothing in the enactment of section 45.0315 suggested that

the Legislature “intended to change the plain meaning of the word ‘sale’ used

elsewhere in the statute.” Id.

                                   II. ANALYSIS

      The certified conflict issue presented in this case requires us to construe the

term “60 days after the sale,” as used in section 45.031, Florida Statutes (2015).

This issue is one of statutory interpretation, which is a pure question of law that


                                        - 11 -
this Court reviews de novo. See Borden v. E.-European Ins. Co., 921 So. 2d 587,

591 (Fla. 2006).

      In 2006, in an apparent response to the growing number of foreclosure sales

that were resulting in surplus amounts, the Legislature amended chapter 45, Florida

Statutes, by enacting “[a]n act relating to foreclosure proceedings.” Ch. 2006-175,

Laws of Fla. (title). As indicated above, the 2006 act amended section 45.031 to

require that certain statements regarding potential surplus amounts be included in

the final judgment of foreclosure, the notice of sale, and the certificate of

disbursements. See ch. 2006-175, § 1, at 1-6, Laws of Fla. The 2006 act also

created several new statutory sections within chapter 45 to specifically address

foreclosure surplus funds. And the 2006 act amended existing section 45.031(7) to

add paragraph (d) to directly cross-reference those new statutory sections. See ch.

2006-175, § 1, at 6, Laws of Fla. Namely, section 45.031(7)(d), Florida Statutes

(2015), provides that “[i]f there are funds remaining after payment of all

disbursements required by the final judgment of foreclosure and shown on the

certificate of disbursements, the surplus shall be distributed as provided in this




                                         - 12 -
section [45.031] and ss. 45.0315-45.035.”4 The newly created statutory sections

include section 45.032, titled “Disbursement of surplus funds after judicial sale.”

      Because we find section 45.032—and in particular subsection 45.032(3)—to

be dispositive of the conflict issue, we begin by examining the relevant provisions

of section 45.032. We then explain why section 45.032(3) requires the conclusion

that the sixty-day period in section 45.031(7)(b)—and elsewhere in section

45.031—begins to run upon the issuance of the certificate of disbursements.

                                   Section 45.032

      As an initial matter, section 45.032(1) defines certain terms that apply not

just for purposes of section 45.032 but “[f]or purposes of ss. 45.031-45.035.”

Section 45.032(1)(c) specifically defines the term “surplus” to mean “the funds

remaining after payment of all disbursements required by the final judgment of

foreclosure and shown on the certificate of disbursements.” (Emphasis added.)

      Among other things, section 45.032(2) then “establishe[s] a rebuttable legal

presumption that the owner of record on the date of the filing of a lis pendens is the

person entitled to surplus funds after payment of subordinate lienholders who have

timely filed a claim.” (Emphasis added.)




       4. Section 45.0315, which addresses the right of redemption, is the only
cross-referenced section that was in existence before the effective date of the 2006
act.


                                        - 13 -
      Section 45.032(3) then references a very specific sixty-day period: “During

the 60 days after the clerk issues a certificate of disbursements, the clerk shall hold

the surplus pending a court order.” (Emphasis added.) Each of the three

paragraphs in subsection (3) go on to reference this sixty-day period in the specific

context of the filing of claims for surplus funds. Paragraph (a) provides, in part, as

follows: “If the owner of record claims the surplus during the 60-day period and

there is no subordinate lienholder, the court shall order the clerk to deduct any

applicable service charges from the surplus and pay the remainder to the owner of

record.” § 45.032(3)(a), Fla. Stat. (emphasis added). Paragraph (b) then provides,

in part, as follows:

      If any person other than the owner of record claims an interest in the
      proceeds during the 60-day period or if the owner of record files a
      claim for the surplus but acknowledges that one or more other persons
      may be entitled to part or all of the surplus, the court shall set an
      evidentiary hearing to determine entitlement to the surplus.

§ 45.032(3)(b), Fla. Stat. (emphasis added). Finally, paragraph (c) provides, in

part, that “[i]f no claim is filed during the 60-day period, the clerk shall appoint a

surplus trustee from a list of qualified surplus trustees as authorized in s. 45.034.”

§ 45.032(3)(c), Fla. Stat. (emphasis added).5




       5. “Surplus trustees” are third-party trustees who must be approved by the
Department of Financial Services and whose primary duty “is to locate the owner
of record within 1 year after appointment.” See § 45.034(1), (6), Fla. Stat.


                                         - 14 -
      Lastly, the Legislature made clear that disputes over surplus funds have no

bearing on the validity of the foreclosure sale itself and “do not in any manner

affect or cloud the title of the purchaser at the foreclosure sale of the property.”

§ 45.032(5), Fla. Stat.

                              Statutory Interpretation

      In concluding that the sixty-day period referenced in section 45.031 is

triggered by the public auction, the Second District in Glenville did not take into

account the specific sixty-day period identified in section 45.032(3). Instead, the

Second District focused largely on what it considered to be a clear meaning of

section 45.031(7)(b) that avoided confusing the meaning of other subsections of

section 45.031. Glenville, 215 So. 3d at 1286-87. Similarly, the Glenvilles point

to numerous instances in section 45.031 in which the term “sale” refers to the

public auction, and they appear to urge this Court to follow the principle that

presumes “that when the legislature uses the same term multiple times in the same

statute, that term carries the same meaning each time it is used.” Nat’l Auto Serv.

Centers, Inc. v. F/R 550, LLC, 192 So. 3d 498, 507 (Fla. 2d DCA 2016) (citing

Rollins v. Pizzarelli, 761 So. 2d 294, 298 (Fla. 2000)). On the other hand,

Mellon’s various arguments can be summed up as follows: in no event should the

sixty-day period begin before the issuance of the certificate of sale.




                                         - 15 -
      We agree with Mellon that the sixty-day period is not triggered by the public

auction. In doing so, we conclude that the sixty-day period in section 45.031(7)(b)

must be understood in a way that is consistent with the sixty-day period in section

45.032(3). Ultimately, there cannot be two different sixty-day cutoff periods for

filing claims for surplus funds.

      As with any matter involving an issue of statutory interpretation, courts must

first look to the actual language of the statute and “examine the statute’s plain

meaning.” Lopez v. Hall, 233 So. 3d 451, 453 (Fla. 2018). “When the language of

the statute is clear and unambiguous and conveys a clear and definite meaning,

there is no occasion for resorting to the rules of statutory interpretation and

construction; the statute must be given its plain and obvious meaning.” A.R.

Douglass, Inc., v. McRainey, 137 So. 157, 159 (Fla. 1931). Here, the Second

District concluded that the meaning of the term “sale” as used in section

45.031(7)(b) clearly and unambiguously referred to the public auction, given the

Legislature’s use of the same term in “other subsections of the statute.” Glenville,

215 So. 3d at 1286 (emphasis added). But the Second District stopped short in its

consideration of relevant provisions of the statutory scheme for judicial sales. This

Court has long recognized that the “plain language” approach

      is subject to the qualification that if a part of a statute appears to have
      a clear meaning if considered alone but when given that meaning is
      inconsistent with other parts of the same statute or others in pari


                                         - 16 -
      materia, the Court will examine the entire act and those in pari materia
      in order to ascertain the overall legislative intent.
             When construing a particular part of a statute it is only when
      the language being construed in and of itself is of doubtful meaning or
      doubt as to its meaning is engendered by apparent inconsistency with
      other parts of the same or a closely related statute that any matter
      extrinsic the statute may be considered by the Court in arriving at the
      meaning of the language employed by the Legislature.

Fla. State Racing Comm’n v. McLaughlin, 102 So. 2d 574, 575-76 (Fla. 1958)

(emphasis omitted) (quoting lower court’s order).

      Section 45.032 is “closely related” to section 45.031. Id. at 576. The two

sections are manifestly designed to work in tandem. Not only was section 45.032

created in the same legislation in 2006 that added the statutory language at issue to

section 45.031, but that legislation also amended section 45.031 to create two

separate cross-references to section 45.032 and other related sections of chapter 45,

including a cross-reference in the specific context of foreclosure surpluses. See

§ 45.031(7)(d), Fla. Stat. The two statutory provisions are without doubt part of

the same statutory scheme—that is, they are in pari materia, “in the same matter.”

      So looking to section 45.032 to understand the meaning of section 45.031 is

proper because section 45.031, section 45.032, and several other sections of

chapter 45 together comprise a statutory scheme relating to judicial foreclosure

sale procedures. See Sch. Bd. of Palm Beach Cty. v. Survivors Charter Sch., Inc., 3

So. 3d 1220, 1234 (Fla. 2009) (“[B]ecause we are dealing with an entire statutory

scheme for granting and terminating charters, we do not look at only one portion of

                                        - 17 -
the statute in isolation but we review the entire statute to determine intent.”). In

the end, looking to section 45.032 “is in accord with the principle that we ‘give full

effect to all statutory provisions and construe related statutory provisions in

harmony with one another.’ ” Id. (quoting Heart of Adoptions, Inc. v. J.A., 963 So.

2d 189, 199 (Fla. 2007)). A harmonization of section 45.031 and section 45.032

leads to the conclusion that the sixty-day period for the filing of claims to surplus

funds begins upon the issuance of the certificate of disbursements—that is, after

the sale has been confirmed through the issuance of the certificate of title, and after

the actual surplus amount has been determined. See §§ 45.031(6), 45.032(1)(c),

Fla. Stat. We thus disagree with Glenville’s conclusion that the only reasonable

interpretation of “60 days after the sale” as used in section 45.031 is that it means

sixty days from the public auction.

      Our case law has already recognized that the term “sale” in chapter 45 must

be understood in light of the specific context in which it is used. In Strasser we

examined a previous version of section 45.031 and concluded that the undefined

term “sale” in the specific context there referred to the transfer of ownership

occurring upon the filing of the certificate of title. See Strasser, 286 So. 2d at 202-

03. The point established in Strasser is underlined by the fact that the term “sale”

is undefined not just in section 45.031 but in all of chapter 45, and there are other

related instances in chapter 45 in which the term cannot be understood to mean the


                                         - 18 -
public auction itself. For example, section 45.0315, which addresses the right of

redemption, provides that certain persons “may cure the mortgagor’s indebtedness

and prevent a foreclosure sale” “[a]t any time before the later of the filing of a

certificate of sale by the clerk of the court or the time specified in the judgment,

order, or decree of foreclosure.” (Emphasis added.) In other words, a “sale” can

still be “prevent[ed]” even after the public auction.

      Interpretation of the sixty-day provision of section 45.031(7)(b) in light of

the sixty-day provision of section 45.032(3) is also supported by the rule that “a

specific statute covering a particular subject area always controls over a statute

covering the same and other subjects in more general terms.” McKendry v. State,

641 So. 2d 45, 46 (Fla. 1994). Section 45.031 is clearly the more general statute.

Section 45.031 is generally titled “Judicial sales procedure” and covers far more

than foreclosure surpluses. Section 45.032, on the other hand, is specifically titled

“Disbursement of surplus funds after judicial sale” and solely addresses

foreclosure surpluses. Indeed, the very definition of the term “surplus” is found in

section 45.032. Under this Court’s longstanding approach to statutory

interpretation, section 45.032(3) controls the relevant sixty-day period.

      Our reasoning regarding the conflict issue also requires that we disapprove

the reasoning of Straub. Straub correctly determined that the sixty-day cutoff

period does not begin until after the actual transfer of ownership of the property,


                                         - 19 -
but Straub erroneously concluded that the sixty-day period begins upon the

issuance of the certificate of title. Although the Legislature may have

contemplated that the certificate of disbursements would be issued on the same day

as the certificate of title, see § 45.031(7)(a), Fla. Stat. (requiring the clerk to file the

certificate of disbursements “[o]n filing a certificate of title”), that will not always

be the case, as Glenville demonstrates. And section 45.032(3) provides that the

actual triggering event is the issuance of the certificate of disbursements.

                                  III. CONCLUSION

       We conclude that “60 days after the sale,” as used in chapter 45 in the

context of claims to surplus funds, means sixty days after the clerk issues the

certificate of disbursements. Mellon’s claim to the surplus was timely filed before

the expiration of that sixty-day period. Accordingly, we quash the Second

District’s decision in Glenville. And we disapprove the reasoning of Straub, which

is inconsistent with our reasoning here.

       It is so ordered.

PARIENTE, QUINCE, POLSTON, LABARGA, and LAWSON, JJ., concur.
LEWIS, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

       Second District - Case No. 2D15-5198

                                           - 20 -
      (Manatee County)

Anthony R. Smith, Kathryn I. Kasper, and Kendra J. Taylor of Sirote & Permutt,
P.C., Winter Park, Florida,

      for Petitioner

Sheryl A. Edwards of The Edwards Law Firm, PL, Sarasota, Florida,

      for Respondents




                                     - 21 -